Citation Nr: 1100888	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-35 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
clavicle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to May 
1970, and from January 1971 to October 1983.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In June 2010, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a transcript 
of that hearing is of record. 

The issue of entitlement to service connection for residuals of a 
left clavicle fracture is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has PTSD attributable to in-service stressors related 
to his fear of hostile military activity that are consistent with 
the places, types, and circumstances of his service. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
PTSD was incurred during the Veteran's active duty military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  The Board finds that all 
notification and development actions needed to fairly adjudicate 
the claim have been accomplished.

Legal Criteria

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Prior to July 13, 2010, VA had generally required that, where a 
determination is made that the Veteran did not "engage in combat 
with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The regulation was recently amended, effective July 13, 2010, to 
eliminate the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The newly 
amended regulation provides that if a stressor claimed by a 
veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in- 
service stressor.  75 Fed. Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (to 
be codified at 38 C.F.R. § 3.303(f)(3)).

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  Id. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service connection 
for PTSD, as he believes that this disability arose as a result 
of his service in Vietnam.  In particular, the Veteran alleges 
that he was exposed to dead bodies during his time in Vietnam.  
February 2005 treatment records also note the Veteran reported 
numerous episodes of being fired upon including when he was a 
truck driver and in an infantry position.

The Veteran's service treatment records indicate that he served 
in Vietnam from May 1969 to May 1970.  He served with Company B 
1st Battalion Infantry Unit as a track vehicle mechanic, served 
as a Specialist Four from July 1969 to January 1970 with the 
110th Transportation Company and served as a mechanic with the 
34th General Support Group.

His service records also confirm his participation in the TET 
Counteroffensive in 1969, and that he was in receipt of an Army 
Commendation Medal for meritorious service.

The Board initially notes that, based on the evidence of record, 
the Veteran did not engage in combat with the enemy.  In this 
regard, his service personnel records, to include his military 
awards and decorations, do not denote combat service. However, 
from the record, it appears that the Veteran served in Vietnam 
during a time of significant hostility, including the Tet 
Counteroffensive.  Additionally, the Veteran's alleged stressors 
of witnessing death and exposure to many dead bodies occurred 
during the combat-like conditions in Vietnam, are related to his 
fear of hostile military or terrorist activity and are consistent 
with the places, types, and circumstances of his service.  
Therefore, the Board finds that the Veteran's lay testimony alone 
establishes the occurrence of these claimed in-service stressors.  
See 38 C.F.R. § 3.304(f)(3) at 75 Fed. Reg. 39,843 (July 13, 
2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 
15, 2010). 

As for whether the Veteran has a valid diagnosis of PTSD linked 
to these stressors, the Board notes that VA outpatient treatment 
records from 2004 through 2009 show a diagnosis of and treatment 
for PTSD.  These records reflect that that the Veteran frequently 
discussed his Vietnam experiences.  For example, in October 2004, 
the Veteran related how he continued to experience dreams about 
his exposure to death in Vietnam.

In addition, the Veteran was afforded VA examinations in May 2007 
and March 2009.  The May 2007 VA examiner noted that the Veteran 
detailed experiences of going into the mortuary and seeing dead 
bodies and body parts in plastic bags at least once a day.  The 
diagnosis was PTSD.  The examiner noted that this should have 
been his diagnosis from the very beginning.

The same examiner who conducted the May 2007 examination again 
conducted the March 2009 VA examination.  The diagnosis was PTSD. 

In sum, these medical records confirm the Veteran's diagnosis of 
PTSD.  Moreover, the VA examiner has linked the Veteran's 
symptoms to his claimed in-service stressors.

Therefore, as the Veteran's claimed stressors of seeing dead 
bodies and witnessing death are related to his fear of hostile 
military activity are consistent with the places, types, and 
circumstances of his service; and the VA examiner confirmed that 
the claimed stressors are adequate to support a diagnosis of PTSD 
and that the Veteran's symptoms are related to the claimed 
stressors, the Board finds that service connection for PTSD is 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 75 
Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 
75 Fed. Reg. 41,092 (July 15, 2010). 


ORDER

Service connection for PTSD is granted. 


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and 
disease or injury in service is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the claim for service connection for residuals of a 
left clavicle fracture, the Board notes that the Veteran reported 
that he had previously broken his shoulder on his July 1968 pre-
induction examination.  His May 1970 separation examination also 
noted that he had previously had a broken shoulder bone.

August 1976 and February 1978 treatment notes reflect that the 
Veteran presented with complaints of left shoulder pain.

A VA examination is needed to obtain a competent opinion as to 
whether there is a current left shoulder condition that is 
reasonably related to injuries in service. 

Additionally, as there is evidence that a left shoulder condition 
preexisted service, the examiner should provide an opinion as to 
whether any shoulder condition preexisted service and was 
aggravated beyond its natural progression during service.  See 38 
U.S.C.A. § 1153 (West 2002) (providing that a pre-existing 
disease or injury will be considered to have been aggravated by 
active service where there is an increase in disability during 
service absent a finding that the increase was due to the natural 
progress of the disease).  

Thus, the RO should schedule the veteran for a VA examination to 
determine the nature, extent, and etiology of any current left 
shoulder condition, to include whether any pre-existing left 
shoulder condition underwent a permanent worsening during service 
beyond its natural progression. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should schedule a VA 
examination to determine the existence, 
nature and extent of any left shoulder 
disability.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the examiner 
is requested to review the entire claims 
file in conjunction with the examination.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to indicate 
whether the Veteran has a current left 
shoulder disability.  If the Veteran is 
found to have a current left shoulder 
disability, the examiner should provide an 
opinion as to whether it is specifically 
related to the pre-service left shoulder 
disorder.  Specifically, it should be 
indicated whether the preservice injury 
underwent any increase in severity as a 
result of any in-service occurrence or 
event.  If there is superimposed injury 
with resultant disability, that should be 
set out.  If there is post-service defect 
or injury noted, that should be set out.  
If there is a permanent worsening 
(aggravation) of the pre-service disorder 
(as opposed to a temporary exacerbation) 
that too should be set out.  It is 
requested that all medical reasoning used 
in entering the requested opinion be set 
out in detail.

2.  After completion of the above 
development, the Veteran's claims should be 
re-adjudicated.  If the determinations 
remain less than fully favorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and given an opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


